—Order, Supreme Court, New York County (Herman Cahn, J.), entered March 8, 2002, which, in an action for wrongful eviction, denied defendant City Marshal’s motion for summary judgment on her third cross claim for damages as against defendant attorneys, unanimously affirmed, without costs.
On a prior appeal that brought up for review, among other things, the denial of the Marshal’s motion seeking dismissal of the complaint as against her and summary judgment on her cross claims against the landlord and the attorneys (280 AD2d 153, 155), we held that the complaint should have been dismissed as against the Marshal, and that such dismissal rendered moot her cross claims against the landlord and the attorneys (id. at 159). That decision, which did not distinguish between the Marshal’s first two cross claims for indemnification and contribution and her third cross claim seeking damages for loss of reputation, loss of income and legal expenses incurred, precluded the motion court’s consideration of the third cross claim (see Preston Corp. v Fabrication Enters., 68 NY2d 397, 405). We note that the Marshal never moved to reargue this Court’s prior decision. Concur — Nardelli, J.P., Tom, Mazzarelli, Andrias and Saxe, JJ.